UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6397



JOSEPH ZIADEH,

                                              Plaintiff - Appellant,

          versus


W. DAVID STUFFREGEN;    MONUMENTAL   INVESTMENT
CORPORATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cv-00787-RLW)


Submitted:   October 18, 2006           Decided:    November 17, 2006


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ziadeh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph    Ziadeh   appeals      the   district   court’s   order

dismissing without prejudice his civil complaint for failure to pay

the filing fee and denying relief on his Fed. R. Civ. P. 59(e)

motion to alter or amend the district court’s previous order

denying his request to proceed in forma pauperis. We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for   the   reasons   stated   by   the     district   court.    Ziadeh   v.

Stuffregen, No. 3:05-cv-00787-RLW (E.D. Va. Feb. 13, 2006).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -